Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 16/286,636 application filed on February 27, 2019.  Claims 1-22 are pending and have been fully considered.  All claims are directed toward an apparatus.
Information Disclosure Statement
	The Examiner has considered the information disclosure statements (IDS) submitted on 11/02/2021.  Please refer to the signed copy of the PTO-1449 form attached herewith.
	All references were considered except for those lined through.  MPEP 609.05(b) provides the following guidance for non-English items submitted with the IDS.
Information which complies with requirements as discussed in this section but which is in a non-English language will be considered in view of the concise explanation submitted (see MPEP § 609.04(a), subsection III.) and insofar as it is understood on its face, e.g., drawings, chemical formulas, in the same manner that non-English language information in Office search files is considered by examiners in conducting searches.  MPEP 609.05 (b).

In this case, there was no concise explanation submitted to ascertain the relevance of the lined-through references.  Also, there appears to be a duplicate submittal of the ‘First Office Action of corresponding China Invention Application No. 201910472745.0 mailed on 02 
Claim Interpretation
The claims are drawn to an apparatus composition or product.  Product claims are defined by the recited structure and in this aspect they are analogous to apparatus claims which can have both structural and functional aspects.  
The recited water, heavy metal ions, particulates, bacteria etc., for example, are considered materials potentially contained within, transient or passing through, generated or produced, or otherwise worked upon by the apparatus rather than structural components of the apparatus.  According to the MPEP §2115 [R-2], a material or article worked upon does not limit apparatus claims: Expressions relating an apparatus to contents thereof during an intended operation are of no significance in determining patentability of apparatus claims.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
In summary, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Claim 1 recites aspects such as covalent bonding that one can interpret as a product-by-process where covalent bonding is one manner of making the product.  The courts have held that the patentability of a product does not depend on its method of production.  If the product in a product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Examiner interprets limitations such as ‘configured,’ ‘configured to’ and/or ‘configured for’ as similar or equivalent to ‘set up to,’ ‘designed to,’ ‘capable of,’ or simply ‘can,’ in the context of an appropriate reference.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 follows with the underlined portions causing the indefiniteness rejection.  
Claim 1: 	A water filtration membrane comprising: 
a nonwoven mat of randomly-oriented polymer nanofibers covalently bonded to a plurality of substantially uniformly-distributed ceramic nanoparticles embedded in or adhered on the surface of the polymer nanofibers through reactive functional groups, the ceramic nanoparticles having a pattern of deep grooves formed on the nanoparticle surfaces, 
wherein the bonding of the nanoparticles to the nanofibers is sufficient to retain the nanoparticles on the nanofiber surfaces when water flows through the water filtration membrane.
Claim 1 recites the limitations "the nanoparticles" and “the nanofibers.”  There is insufficient antecedent basis for this limitation in the claim.  To reduce repetitiveness, Examiner suggests introductory language such as “a nonwoven mat of randomly-oriented polymer nanofibers (nanofibers) covalently bonded to a plurality of substantially uniformly-distributed ceramic nanoparticles (nanoparticles) embedded in or adhered on the surface of the polymer nanofibers through reactive functional groups . . .”
Claims 2-22 depend on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1-4, 6, 7, 10-12 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Neubert et al. (Precise Deposition of Electrospun Nanofibers and Electrospraying of Nanoparticles, IFMBE Proceedings 25, pp. 124-27, 2009 (preview), in view of Nguyen et al. (Biological, Chemical, and Electronic Applications of Nanofibers, Macro Materials & Eng, 09-24-2012) and Inoue et al. (JPH0841239) (IDS of 11-02-2021)(English Language Translation referend below).
italicized portions are the aspects of the claim that Examiner interprets as functional rather than structural, or otherwise as a manner of making the product.
Regarding claims 1, 7, 10-12 and 15-21, Neubert et al. (Neubert) discloses a water filtration membrane (water filtration is an intended and potential use) comprising: 
a nonwoven mat of randomly-oriented polymer nanofibers bonded to a plurality of substantially uniformly-distributed ceramic nanoparticles embedded in or adhered on the surface of the polymer nanofibers (Introduction, pp. 124-25, where homogenous distribution on the surface is noted, and where orientation of the nanofibers is impliedly random since no specific orientation is disclosed; alternately, the only choices are random or non-random orientation and it would have been obvious to choose one or the other from these finite predictable solutions with a reasonable expectation of success), 
wherein the bonding of the nanoparticles to the nanofibers is sufficient to retain the nanoparticles on the nanofiber surfaces when water flows through the water filtration membrane (this is a functional characteristic impliedly present in a bonded composite).
Therefore, Neubert discloses the water filtration membrane, except
i)	covalent bonding of the composite via reactive functional groups; and
ii)	the ceramic nanoparticles having a pattern of deep grooves formed on the nanoparticle surfaces.
Nguyen et al. (Nguyen) is a research article discussing the development of nanotechnology and its various applications, in including in filtration and separation (Introduction, 4.6).  Nguyen observes that filtration performance is dependent on nanofiber morphology, which can be easily modified by varying fabrication parameters (p. 843, 1st col.).  nd col.).  Additionally, Nguyen states “polymeric materials with reactive functional groups that can degrade toxic compounds have also been fabricated into nanofiber membranes.”  With respect to the shape or potential shape of the nanoparticles, Nguyen states: “And researchers might hopefully acquire other ceramic nanocrystals with exciting and well-defined shapes in this way, and bring to this method some more powerful features” (p. 858, 1st col.).
Inoue et al. (Inoue) relates to porous polymer particles or a processable porous polymer particle having good liquid permeability, as a base for an ion exchange resin, a chelate resin, a polymer adsorbent for optical resolution or a Rebextrail adsorbent and useful as a synthetic adsorbent and a packing material for high performance liquid chromatography ([0001]).  The invention teaches a specific potentially deep groove, slot, ditch or an unspecified scratch on the surface of the porous polymer particles, which improves penetration speed, substance adsorption speed and results in excellent liquid permeability (Abstract, [0006]).  
Therefore, when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to employ covalent reactive functional groups for bonding the ceramic nanoparticles to the polymer nanofibers since Nguyen shows that this method is traditional in the art for assisting with degrading certain types of contaminants.  Moreover, it would have been obvious to form a pattern of deep grooves on the nanoparticle surfaces or use nanoparticles with such a shape since Nguyen encourages experimenting wit well-defined shapes for the nanoparticles and Inoue suggests that deep grooves improves certain characteristics such as liquid permeability, penetration speed of the liquid and the absorption speed of substances.

Additional Disclosures Included: Claim 7: The polymer nanofibers are selected from polyacrylonitrile, poly(vinylidene fluoride), poly(vinylidene fluoride-co- hexafluoropropylene), polyvinylpyrrolidone, poly(vinyl alcohol), poly(ethylene oxide), polysulfone, polyethersulfone, poly(methyl methacrylate), polyurethane, polyamide 6, or chitosan, and mixtures thereof (pp. 823, 832-34, where at least polyamide-6 is disclosed); Claim 10: The membrane is configured to adsorb heavy metal ions (this is a functional feature intrinsic to the composition; alternately, it would have been obvious to configure the membrane to remove any desired contaminant); Claim 11: The membrane is configured to filter out particulates (Nguyen, p. 842); Claim 12: The membrane is configured to filter out bacteria (p. 843; this is a functional feature expected to be intrinsic to the composition, if the product of the prior art is the same as the one claimed; alternately, it would have been obvious to configure the membrane to remove any desired contaminant); Claim 13: The membrane is insoluble in water (this is a structural feature intrinsic to the composition, if the product of the prior art is the same as the one claimed; also, for water and wastewater filtration operations, including those mentioned in Nguyen (Nguyen, pp. 840, 858), it would have ben obvious to employ membranes that are insoluble in water to preserve the duration of the membrane and thereby reduce long term replacement costs); Claim 15: Said membrane is configured to remove 85-88% of submicron particulates having size ranging from 0.5 pm to 1.0 pm (claim 11 analysis); Claim 16: Said membrane is configured to remove 95-98% of 3 pm particulates (claim 11 analysis); Claim 17: Said membrane is configured to remove 90-99% of lead (claim 11 analysis); Claim 18: The water filtration membrane of claim 1, wherein said membrane is configured to remove 10-30% of chromium (claim 11 analysis); Claim 19: The water filtration membrane of claim 1, wherein said membrane is configured to remove 80-99% of copper (claim 11 analysis); Claim 20: Said membrane is configured to remove 90-99% of cadmium (claim 11 analysis); and Claim 21: The water filtration membrane of claim 1, wherein said membrane is configured to remove 100% of bacteria when incorporated into a filter assembly (claim 11 analysis).  

Regarding claims 2-4 and 6, Neubert, Nguyen and Inoue combined discloses or suggests the water filtration membrane of claim 1, except wherein interstitial pores between the nanofibers bonded to the ceramic nanoparticles have a diameter of approximately 100 to 300 nm.
However, the various potential dimensions of the nanoparticles and nanofibers will depend on the intended applications within the structural limitations of nanofibers/nanoparticles.  For example, one of ordinary skill would experiment to achieve an optimal dimension.  Although nanomaterials are typically but not exclusively below 100 nm in at least one dimension, in informal non-wovens, textile, and other engineered fibers industries, it has been well accepted that nanofibers are fibers with diameters smaller than 1000 nm (Nguyen, p. 822, 1st col.).
Additionally, Nguyen shows that one control the dimensions and overall structure of a nanostructure for any desired purpose.  That is, the desired pore size, nanostructure morphology, size distribution, and density of pores can be obtained by selecting the appropriate template (Nguyen, p. 826, 2nd col.).  Nguyen further teaches that filtration performance is dependent on nanofiber morphology, which can be modified easily by varying fabrication parameters (Nguyen, p. 843, 1st col.).  Some examples of pore diameters are given (Nguyen, p, 831). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the diameter of the interstitial pores between the nanofibers bonded to the ceramic nanoparticles depending on the intended application since Nguyen teaches that nanostructure morphology, or structures such as interstitial pores between 
Additional Disclosures Included: Claim 3: The nanofibers have a diameter of approximately 50 to 200 nm (Nguyen, Table 10 on p. 854; claim 2 analysis); Claim 4: The nanoparticles have a diameter of approximately 5 to 50 nm (claim 2 analysis); and Claim 6: The nanoparticle deep grooves have an average size of less than approximately 1.5 nm (claim 2 analysis).  

Regarding claim 14, Neubert, Nguyen and Inoue combined discloses or suggests the water filtration membrane of claim 1, except wherein the membrane has a filtrate flux of 1-3 L/min.
However, the desired or suitable filtrate flux is an engineering choice based on the intended use.  For example, one of ordinary skill could obtain an optimal filtrate flux based on routine experimentation.
Thus, at the time when the claimed invention was made, it would have been obvious to an ordinarily skilled artisan to determine the original filtrate flux and to structure the product to obtain an appropriate or optimal filtrate flux based on the engineering needs using routine experimentation.

 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Neubert et al. (Precise Deposition of Electrospun Nanofibers and Electrospraying of Nanoparticles, IFMBE Proceedings 25, pp. 124-27, 2009 (preview), in view of Nguyen et al. (Biological, Chemical, and Electronic Applications of Nanofibers, Macro Materials & Eng, 09-24-2012) and Inoue et al. (JPH0841239), as applied to claim 1 above, further in view of Wang et al. (Nanofibrous microfiltration membranes capable of removing bacteria, viruses and heavy metal ions, J. of Membrane Science, 446, pp. 376-82, 11-2013).
Regarding claim 5, Neubert, Nguyen and Inoue combined discloses or suggests the water filtration membrane of claim 1, except wherein the nanoparticles have a zeta potential of -42mV in a dispersion medium.  
Wang et al. (Wang) is a research article discussing microfiltration membranes that can remove bacteria, viruses and/or toxic heavy metal ions (Abstract).  The development of these membranes was based on the creation of a web-like structure with very high charged density and large surface area per unit volume for adsorption of contaminant molecules (Id.).  Wang discusses the use of cellulose nanofiber (CNF), a type of polymeric material, in the membrane (p. 379).  Wang also discloses information about determining the zeta-potential (ZP) values of different functionalized CNF in suspension (p. 379, 2nd col.).  Specific values for CNF and other materials are given in Table 1.  For CNF the values range from 0 to -50 mV (p. 379, Table 1).
	When the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to experiment to determine an appropriate nanoparticle zeta potential for the intended use, including wherein the nanoparticles have a zeta potential of -42mV in a dispersion medium, since such zeta potential will assist in the removal of selected contaminants such as bacteria, viruses and heavy metal ions.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Neubert et al. (Precise Deposition of Electrospun Nanofibers and Electrospraying of Nanoparticles, IFMBE Proceedings 25, pp. 124-27, 2009 (preview), in view of Nguyen et al. (Biological, Chemical, Macro Materials & Eng, 09-24-2012) and Inoue et al. (JPH0841239), as applied to claim 1 above, further in view of Hoek et al. (US20100224555).
Regarding claim 8, Neubert, Nguyen and Inoue combined discloses or suggests the water filtration membrane of claim 1, except wherein the ceramic nanoparticles are selected from aluminosilicates or aluminophosphates.  
	Hoek et al. (Hoek) discloses composite membranes for removing contaminants from water, the membranes comprising a water-permeable thin film polymerized on a porous support membrane and, optionally, a mixture, including a surface coating material having a different chemical composition than the thin film, coated on the thin film (Abstract).  In one aspect, one or more layers of the composite membranes further comprise micro- or nanoparticles (Id., [0024]).  The micro- or nanoparticles can be polymeric micro- or nanofibers and/or a mesoporous molecular sieve including an oxide of aluminum or silicon, an aluminosilicate, or an aluminophopsphate or a mixture thereof or a zeolite such as Zeolite A ([0029]).  
	At the time when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to select aluminosilicates or aluminophosphates as one type of ceramic nanoparticle since Hoek demonstrates that these are workable and useful membrane materials in water purification.
	Additional Disclosures Included: Claim 9: The adsorbent functional groups are selected from a hydroxyl group, an amine group or a silanol group (Hoek, [0151], [0202], [0229], [0231], [0436]), where potential use of amine and hydroxyl are disclosed); and Claim 22: The polymer has functional groups selected from hydroxyl groups, amide groups, carboxyl groups or nitrile groups (Hoek, [0202], [0229], [0231], [0436], [0440], [0445], where hydroxyl, amide and carboxyl are disclosed).
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/